Title: From George Washington to John R. Stafford, 22 June 1781
From: Washington, George
To: Stafford, John R.


                        
                            Sir
                            New Windsor June 22d 1781
                        
                        I beg you to present my respectful compliments, & warmest wishes to the Brethren of the lodge I have
                            the honor of giving a name to and assure them that I will with great pleasure attend the celebration of the festival of St
                            John on Monday next at Peeks-kill if it shall happen to be in my power to get from hence by that time, but from present
                            appearances I almost despair of it. The causes however wch may prevent it being contingent I will attend if I can—and
                            shall depend upon you for an apology to the Brethren of the lodge if I am not there. I am Sir Yr Most Obedt Servt.

                    